DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Vardhan et al, U.S. Patent 10,887,266 (hereinafter Patent ‘266).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is technically disclosed in Patent ‘266 since the patent and the instant application are claiming common and/or overlapping subject matter.  Independent claims 21, 28 and 35 of the instant application and independent claims 1, 4 and 10 of the patent both recite, in part, 

Claims 21-40 of the instant application are drawn to the same invention as Patent ‘266, with the exception of the additional recited element(s) of “assign a relevance to the notification, wherein the relevance is based at least in part on how the user interacted with similar notifications in the past, on a stored user's preference, and on one or more of: a reputation of the application sending the notification, a relationship between a sender and the user, and semantics of the notification content; and determine a device to which the notification will be communicated based at least in part on a type of the notification and the relevance assigned to the notification…”.  

In removing the limitation(s), the scope of the claim(s) is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art).
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21, 22, 28, 29, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham (hereinafter Kunjithapatham), US Patent Publication US 2014/0057606 A1 (publication date February 2014) in view of Majumder et al (hereinafter Majumder), US Patent Pub US 20140372423 A1 (publication date December 2014). 

As per claims 21, 28, 35, Kunjithapatham discloses substantial features of the invention, such as non-transitory machine readable medium comprising one or more instructions that when executed by at least one processor, cause the at least one processor to: 
intercept a notification for a user sent from a notification server (Kunjithapatham: e.g.,  in one embodiment of the system,  a Notification Monitor resides on a different device than the user’s mobile device, such as in a home PC or home server. The Notification Monitor receives notification(s) from ‘different sources’ {i.e., email, instant messaging, social networks Notification services a user may be subscribed to}, applies the user's preferences, and then provides the aggregated notifications to the mobile device {equivalent to intercepting a notification from one or more sources}) [Abstract] [0006] [Fig. 1]; 
determine a stored user's preference for a device and a delivery mechanism (Kunjithapatham: e.g., user’s ‘notification preferences’) [Abstract] [0005-0007] [0012, 0018] (e.g., System 100-A provides an integrated and customized view of ‘notifications’ to the user, based on their ‘preferences’. Users can configure rules for the ‘types of notifications’ to be monitored and ‘how to notify them on their mobile devices’. Users can set filters to customize the ‘types of notifications the user receives’; customize the frequency of notifications the user receives; customize ‘how they wish to be alerted when new notifications are received’; and customize ‘how notifications are delivered to their mobile device’) [0036] [Fig. 1]; and
communicate the notification to the determined device according to the determined delivery mechanism (Kunjithapatham: e.g.,  ‘delivery preferences’, regarding how notifications should be delivered to the mobile device {i.e., if the notifications should be ‘pushed’ to the device, or ‘pulled’ by the device, and what kind of ‘action’ should be taken when delivered, such as if the phone should ‘vibrate’, ‘beep’, ‘play a ringtone’, or ‘just display the unread notification’) [0025] (e.g., ‘User Configures Notification Preferences Including Notification Filters & Delivery Preferences’_415 / ‘Deliver Notifications’_425) [Fig. 4].

But while Kunjithapatham discloses the recited features of the invention as above, he does not expressly disclose the additional recited feature(s) of the non-transitory machine readable medium further comprising wherein the stored user's preference is based at least in part on how the user interacted with similar notifications in the past; as well as the features of determine how the user interacted with the notification; and update the stored user's preference based on how the user interacted with the notification.
However, in a related endeavor, Majumder particularly discloses the additional recited feature(s) of the non-transitory machine readable medium further comprising wherein the stored user's preference is based at least in part on how the user interacted with similar notifications in the past; as well as the features of determine how the user interacted with the notification; and update the stored user's preference based on how the user interacted with the notification (Majumder: e.g., automatic modeling of ‘user preferences’ for entities {a personal entity preference model} based on ‘user's actions’ such as search history and temporal search behavior to determine content on the web relevant and of interest to a given user at any given time. Explicit and implicit ‘user responses’ {interactions} {i.e., ‘notification clicks’, ‘ignore’, ‘dismiss’, ‘unsubscribe’, ‘notification dwell’, etc.} are used to ‘update’ the model of user entity preferences. The user entity preference model is used to order notifications based on predicted relevance ) [Abstract, 0015, 0024-0025] (e.g., expressly discloses / illustrates in one aspect wherein a user has a history of ‘ignoring’ notifications for a particular restaurant that is along his route home and avoids the restaurant, and subsequent notifications for the restaurant are considered less relevant in the updated Preferences model 102) [0028-0029] [Fig. 1].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify and/or combine Kunjithapatham’s invention with the above said additional feature(s), as expressly disclosed by Majumder, for the motivation of providing a system and method for personalized entity preferences model and notification, which allows a user to explicitly / implicitly select entities of interest, and have the information of entities {i.e., notifications} delivered to the user, which is accomplished by automatic modeling of user preferences for entities and based on explicit / implicit user responses {i.e., interactions} to the selected entity notifications, and wherein the user responses {i.e., notification clicks, ignore, notification dwell, etc.} may be used to update the user entity preference model and used to order notifications based on predicted relevance of the notifications [Majumder: Abstract] [0001-0004]. 
Claim(s) 28, recites substantially the same limitations as claim 21, except for the additional features of an apparatus (Kunjithapatham: e.g., Home User Device {PC / hardware-based processor (Kunjithapatham: e.g., Processor 140) [Fig. 1] and a notification engine (Kunjithapatham: e.g., Notification Monitor_155) [Fig. 1], which is nonetheless taught by Kunjithapatham, as above.  The claim is/are distinguishable only by its/their statutory category (apparatus), and accordingly rejected on the same basis.
Claim(s) 35 recites substantially the same limitations as claim 21, is/are distinguishable only by its/their statutory category (method), and accordingly rejected on the same basis.

As per claims 22, 29, 36, Kunjithapatham in view of Majumder discloses the machine-readable medium comprising causing the processor to assign a relevance to the notification, wherein the relevance is based at least in part on how the user interacted with similar notifications in the past. 
	In particular, Majumder discloses the additional recited feature of the machine-readable medium comprising causing the processor to assign a relevance to the notification(Majumder: e.g., the user entity preference model is used to ‘order notifications’ based on their ‘predicted relevance’) [Abstract] (e.g., illustrates a personalized ‘Notification’ listing in a landing page that is based on notification ‘predicted relevance’) [0008-0011] [Figs. 2-6], wherein the relevance is based at least in part on how the user interacted with similar notifications in the past (Majumder: e.g., Explicit and implicit ‘user responses’ {interactions} {i.e., ‘notification clicks’, ‘ignore’, ‘dismiss’, ‘unsubscribe’, ‘notification dwell’, etc.} are used to update the model of user entity preferences. The user entity preference model is used to order notifications based on ‘predicted relevance’) [Abstract, 0015, 0024-0025] (e.g., expressly discloses / illustrates in one aspect wherein a user has a history of ‘ignoring’ notifications for a particular restaurant that is along his route home and avoids the restaurant) [0028-0029] [Fig. 1]. 
Claim(s) 29, 36 recites substantially the same limitations as claim 22, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.


Claim(s) 23-27, 30-34, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunjithapatham in view of Majumder and in further view of  Boss et al (hereinafter Boss), US Patent Pub US 20150081372 A1 (publication date March 2015). 

As per claims 23, 30, 37, Kunjithapatham in view of Majumder, and in particular Majumder discloses particular recited features of the invention, such as the machine-readable medium wherein the stored user's preference is based at least in part on how the user interacted with similar notifications in the past; as well as the features of determine how the user interacted with the notification on the device; and update the stored user's preference based on how the user interacted with the notification on the device (Majumder: e.g., automatic modeling of ‘user preferences’ for entities {a personal entity preference model} based on ‘user's actions’ such as search history and temporal search behavior to determine content on the web Explicit and implicit ‘user responses’ {interactions} {i.e., ‘notification clicks’, ‘ignore’, ‘dismiss’, ‘unsubscribe’, ‘notification dwell’, etc.} are used to update the model of user entity preferences. The user entity preference model is used to order notifications based on predicted relevance ) [Abstract, 0015, 0024-0025] (e.g., expressly discloses / illustrates in one aspect wherein a user has a history of ‘ignoring’ notifications for a particular restaurant that is along his route home and avoids the restaurant) [0028-0029] [Fig. 1].
Kunjithapatham and Majumder do not expressly disclose the additional recited features of determine the stored user's preference for a second device and a second delivery mechanism and communicate the notification to the determined second device according to the determined second delivery mechanism. However, in a related endeavor, Boss expressly teaches the additional recited features of determine the stored user's preference for a second device and a second delivery mechanism and communicate the notification to the determined second device according to the determined second delivery mechanism (Boss: e.g., expressly teaches that cellular ‘telephones’, ‘pagers’ and ‘other portable type devices’ {i.e., ‘Personal Digital Assistants’ [PDAs]} {second device} have the ability to be changed from ‘audio to physical notification’ {i.e., modified to ‘vibrate’ instead of ‘beep’ using a profile defined on a portable device}) [0002, 0004-0005] (e.g., the user can define {select} many different portable devices for notification during a same or different log on session, even selecting different notification profiles and protocols for each device. For example, the user may select both a ‘cellular telephone’ and a ‘pager’ {second device}, via option 325. With the pager, the user can select the vibrate mode; whereas, with the cellular telephone, the user can select blinking LED ) [0041] (e.g., user "A" sets a calendar event which involves user "B" and "C". "A" may request a notification change to the portable device of "B" and "C". Due to the flexibility of the system, "A" may select different portable device types and notification profile changes to "B" and "C", depending on the specific devices and preferences which are used by the users, "A" and "B" ) [0042] [Fig. 3a].
 It would thus be obvious to one of ordinary skill in the art before the effective date of the invention to modify the combination of Kunjithapatham and Majumder invention with the above said additional feature(s), as expressly disclosed by Boss, for the motivation of providing a system and method of enhancing a profile of a portable device, and which includes associating a notification profile of a device with a defined event type [Boss: Abstract] [0007]. 
Claim(s) 30, 37 recites substantially the same limitations as claim 23, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.

As per claims 24, 31, 38, Kunjithapatham in view of Majumder in view of Boss, and in particular Boss discloses the machine-readable medium wherein the delivery mechanism and the second delivery mechanism are different delivery mechanisms (Boss: e.g., the user can define {select} many different portable devices for notification during a same or different log on session, even selecting different notification profiles and protocols for each device. For example, the user may select both a ‘cellular telephone’ and a ‘pager’ {second device}, via option 325. With the pager, the user can select the ‘vibrate’ mode; whereas, with the cellular telephone, the user can select ‘blinking LED’) [0041].
Claim(s) 31, 38 recites substantially the same limitations as claim 24, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.

As per claims 25, 32, 39, Kunjithapatham in view of Majumder in view of Boss, and in particular Boss discloses the machine-readable medium wherein the delivery mechanism and the second delivery mechanism are a same delivery mechanism 
(Boss: e.g., expressly teaches that cellular ‘telephones’, ‘pagers’ and ‘other portable type devices’ {i.e., ‘Personal Digital Assistants’ [PDAs]} {second device} have the ability to be changed from ‘audio to physical notification’ {i.e., modified to ‘vibrate’ instead of ‘beep’ using a profile defined on a portable device}) [0002, 0004-0005].
Claim(s) 32, 39 recites substantially the same limitations as claim 25, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.

As per claims 26, 33, 40, Kunjithapatham in view of Majumder in view of Boss, and in particular Boss discloses the machine-readable medium wherein the delivery mechanism for the notification is a visual alert (Boss: e.g., the user can define {select} many different portable devices for notification during a same or different log on session, even selecting different notification profiles and protocols for each device. For example, the user may select both a ‘cellular telephone’ and a ‘pager’ {second device}, With the pager, the user can select the ‘vibrate’ mode; whereas, with the cellular telephone, the user can select ‘blinking LED’) [0041] and the second delivery mechanism for the notification is an audible alert. Boss: e.g., telephones’, ‘pagers’ and ‘other portable type devices’ {i.e., ‘Personal Digital Assistants’ [PDAs]} have the ability to ‘beep’ using a profile defined on a portable device, and which may be modified to ‘vibrate’ instead) [0002, 0004-0005],
Claim(s) 33, 40 recites substantially the same limitations as claim 26, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.

As per claims 27, 34, Kunjithapatham in view of Majumder in view of Boss, and in particular Boss discloses the machine-readable medium wherein the visual alert includes a static graphic, a graphics interchange format (GIF), a video alert, a flashing light, or a moving graphic (Boss: e.g., the user can define {select} many different portable devices for notification during a same or different log on session, even selecting different notification profiles and protocols for each device. For example, the user may select both a ‘cellular telephone’ and a ‘pager’ , via option 325. With the pager, the user can select the ‘vibrate’ mode; whereas, with the cellular telephone, the user can select ‘blinking LED’) [0041].
Claim(s) 34 recites substantially the same limitations as claim 27, is/are distinguishable only by its/their statutory category (apparatus, method), and accordingly rejected on the same basis.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yuan et al	Patent Pub  No.:  US 2016/0255034 A1	

Intelligent Messaging

Discloses techniques for improved categorization, processing, and display of electronic messages such as email are described. According to various embodiments, it is determined that a recipient corresponding to a member of an online social networking service has received an electronic message from a sender. Member profile data of the sender and the recipient is then accessed. Thereafter, a professional importance score associated with the message is calculated, based on the accessed member profile data of the sender and the recipient. The message is then classified into one of a plurality of professional importance categories, based on the determined professional importance score [Abstract] [0001] [Figs. 1-4]. 


Horvitz et al	Patent Pub  No.:  US 2004/0128359 A1	

Notification Platform Archtecture

Discloses computer systems and a system and method providing an architecture to facilitate receipt and notification of alerts generated by various devices and applications for conveyance to a user. [Abstract] [0001] [Figs. 1-3 & 5].




/GLENFORD J MADAMBA/           Primary Examiner, Art Unit 2451